Citation Nr: 0426177	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-04 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for human immunodeficiency virus (HIV)-related 
illness.  

4.  Entitlement to an effective date earlier that November 
17, 1999 for the grant of service connection for HIV-related 
illness.  

5.  Entitlement to an effective date earlier than September 
5, 2000 for the grant of a total disability rating based on 
individual unemployability (TDIU).  

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an original rating in excess of 30 percent 
for depression.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland; Atlanta, Georgia; and Columbia, South Carolina VA 
ROs.  Jurisdiction over the claims folder now lies with the 
Columbia, South Carolina RO.  

In a July 2000 RO decision, service connection for HIV-
related illness was established with a 30 percent evaluation, 
effective November 17, 1999.  Entitlement to a TDIU was 
established in an October 2001 RO decision, effective 
December 20, 2000.  In a February 2004 RO decision, it was 
determined that the proper effective date was September 5, 
2000.  The veteran continues to appeal for an earlier 
effective date for establishment of a TDIU evaluation.  

In the July 2000 rating decision depression was listed as 
part of the HIV-related illness.  In a rating decision dated 
in November 2000, the RO denied entitlement to service 
connection for degenerative disc disease of the cervical 
spine, and hypertension; and granted a separate evaluation 
for depression, rated as 30 percent disabling.  In a VA Form 
9, received in May 2001, the veteran expressed disagreement 
with the denials of service connection and with the rating 
provided for depression.  

The RO has not issued a statement of the case in response to 
these notices of disagreement.  In a statement received after 
these notices of disagreement, the veteran wrote that the 
only issues he wished the Board to consider were service 
connection for hepatitis C, an increased rating for HIV 
related illness, and an earlier effective date than November 
17, 1999 for the grant of service connection for HIV related 
illness.  However, this statement does not satisfy the 
requirements for withdrawal of an appeal.  See 38 C.F.R. 
§ 20.204 (2003) (providing that a valid withdrawal of appeal 
must either withdraw the appeal as to all issues, or specify 
the issues being withdrawn).  Therefore the cervical spine, 
hypertension, and depression issues must be remanded for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet App 238 (1999).

The veteran has also raised a claim for service connection 
for chronic fatigue syndrome.  That issue is referred to the 
RO for adjudication.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Hepatitis C was not demonstrated until several years 
after discharge from active duty and there is no competent 
medical evidence linking it to any incident of service.  

2.  The veteran's original claim of entitlement to service 
connection for HIV-related illness was received on November 
17, 1999.  




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  The criteria for an effective earlier than November 17, 
1999, for a grant of service connection for HIV-related 
illness have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
(implementing the VCAA) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in April and July 2001, the RO 
provided notice as to what evidence the veteran was 
responsible for, and what evidence VA would undertake to 
obtain.  In the statement of the case and supplemental 
statements of the case, the RO informed the veteran of what 
the evidence needed to show, in order to substantiate the 
claims on appeal.  

The April and July 2001 letters told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  
However, the majority specified that the remedy for deficient 
notice was a remand so that the proper notice could be 
issued.  Here, the veteran essentially received this remedy 
when the RO ultimately issued a VCAA notice letter.

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  



I.  Factual Background

A review of his service medical records is entirely silent 
for complaints or clinical findings of hepatitis C.  

Correspondence dated in March 1986 from the chief medical 
officer at a military entrance processing station in 
connection with the veteran's reserve duty reflects that 
blood tests were positive for HIV.  It was noted that the 
veteran was disqualified for military service due to the test 
results, and was advised to seek professional medical advice 
in connection with his condition.  

Private laboratory records dated in March 1986 show that 
blood tests of liver enzymes reflected elevated values for 
SGOT and SGPT.  Private laboratory records dated in 1990 also 
reflect elevated values for SGOT and SGPT.  Laboratory 
results dated in 1996 continued to show elevated values for 
SGOT and SGPT. 

An April 1997 liver biopsy report notes a diagnosis of 
chronic hepatitis, mild activity and mild fibrosis.  

An April 1997 medical record notes that the veteran had a 
history of acute hepatitis A in October 1994.  The veteran 
complained of mild abdominal discomfort.  His appetite was 
fair.  He was somewhat depressed.  It was noted that his 
weight was stable and he had bowel movements twice per day.  
On physical examination, the veteran had no stigmata of 
chronic liver disease and the general examination was 
unremarkable.  The abdomen was soft, without tenderness, mass 
or organomegaly.  The diagnostic impression was chronic 
active hepatitis C and HIV-positive.  The examiner noted that 
the veteran had significant findings on liver biopsy and 
elevations in his liver enzymes.  

On November 17, 1999, the veteran filed a claim for service 
connection for HIV-related illness.  The July 2000 RO 
decision, granted service connection for HIV-related illness 
with a 30 percent evaluation, effective November 17, 1999.  

Private treatment notes dated from July 1996 to January 2000 
generally show treatment for HIV-related illness and 
hepatitis C.  Laboratory reports dated in February 1997 show 
that blood tests of liver enzymes reflected elevated values 
for SGOT.  

On VA examination in January 2000, it was noted that the 
veteran was diagnosed as HIV positive in 1986.  He was 
diagnosed with acquired immune deficiency syndrome (AIDS) in 
1995.  

On VA examination in June 2000, the veteran reported that he 
developed hepatitis C in 1995, but was unsure how he 
contracted the disorder.  The primary manifestations were 
continued increased liver enzymes, right upper quadrant pain, 
and decreased appetite.  He had no jaundice and was on no 
medications for hepatitis.  On physical examination, the 
abdomen was flat with decreased bowel sounds.  No masses were 
present.  The veteran reported right upper quadrant 
tenderness to palpation.  No perianal lesions were noted.  
Diagnostic findings reflected elevated SGOT and SGPT 
readings.  The diagnosis included HIV-related illness and 
hepatitis C with continuing symptoms.  

VA medical records dated from February to August 2000 
essentially reflect treatment primarily for HIV-related 
illness and hepatitis C.  VA laboratory studies dated in 
March, May and July 2000 all show elevated values for SGOT 
and SGPT.  Blood glucose readings were within normal limits.  

The veteran filed a claim for service connection for various 
disorders related to his HIV-related illness in 
correspondence received on September 5, 2000.  


Correspondence from the veteran's former employer dated in 
May 2001 reflects that the veteran was employed as a school 
social worker beginning in September 1999.  It was noted that 
his last day of work for the school system was on January 28, 
2000.  

VA medical records dated from September 2000 to June 2001 
show treatment for HIV-related illness; gynecomastia; 
hepatitis C; hypertension, and depression.  

VA laboratory studies dated in June 2003 show elevated SGOT 
and SGPT values.  Blood glucose readings were within normal 
limits.  A June 2003 VA treatment note shows that hepatitis 
treatment options were attempted in the past with multiple 
side effects.  

VA medical records dated from August 2003 to January 2004 
show treatment for a variety of disorders including HIV-
related illness; substance abuse; depression and hepatitis C.  
An October 2003 record notes that the veteran's liver enzymes 
were minimally elevated and he concerned about the status of 
his hepatitis C.  


II.  Analysis

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303, 3.304.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b).  

As noted above, the veteran's service medical records are 
entirely silent for complaints, clinical findings or 
treatment of hepatitis C.  The first indications of any 
abnormality of the liver were reported in 1986, years after 
service.  Even at that late date, hepatitis C was not 
identified.  For his part the veteran has reported that 
hepatitis C was first identified in 1995.  

Although, not identified in service, service connection could 
be established for hepatitis C if all of the evidence was to 
the effect that it began in service.  38 C.F.R. § 3.303(d) 
(2003).  There is, however, no competent evidence linking 
hepatitis C to active duty.   Under these circumstances, the 
evidence is against the grant of service connection for 
hepatitis C.  Service connection must be denied.  

B.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation an award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a).  However, the effective date of an award of 
disability compensation to a veteran shall be the day 
following the veteran's discharge or release from service, if 
application therefore is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2).  

The veteran maintains that he was notified during a reserve 
duty military entrance examination in March 1986 that he was 
positive for HIV.  Available records support the veteran's 
contention.  However, this fact cannot serve as the basis for 
an effective date earlier than November 17, 1999.  The above 
cited laws and regulations make clear that where a claim is 
not filed within one year of service, the effective date for 
service connection can be no earlier than the date of claim.

The RO assigned November 17, 1999, as the effective date of 
the award of disability compensation for the veteran's 
service-connected HIV-related disability, since it is the 
date of receipt of the veteran's claim.  There is no evidence 
of an earlier claim.  Since the effective date for the 
veteran's service-connected HIV-related illness can be no 
earlier than the date of receipt of the claim for service 
connection, November 17, 1999, is the proper effective date.  
See 38 C.F.R. § 3.400.  

The claim for an effective date earlier than November 17, 
1999, for the award of service connection for HIV-related 
illness must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable to the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-57.  


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to an effective date earlier than November 17, 
1999 for grant of service connection for HIV-related illness 
is denied.  


REMAND

With regard to the diabetes mellitus claim, the veteran has 
not been provided with notice as to what evidence is needed 
to substantiate the claim, what evidence he is responsible 
for obtaining, and what evidence VA will under take to 
obtain.  He has also not been advised to submit relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

With regard to the evaluation for HIV-related illness, it is 
noted that in a February 2004 medical statement, the 
veteran's VA treating physician reported that he had been 
providing care since May 2003 for treatment of HIV infection.  
The records of this treatment are not of record.  VA is 
required to seek these records.  Massey v. Brown, 7 Vet App 
204 (1994).  In addition, the most recent VA examination 
pertaining to HIV-related illness is dated in 2000.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In view of the length of time since the most recent VA 
examination pertinent to his service-connected HIV-related 
illness and the nature of the disease, an examination is 
needed to assess the current extent of the HIV-related 
illness.  

As noted earlier, the veteran has submitted notices of 
disagreement with regard to the issues of entitlement to 
service connection for degenerative disc disease of the 
cervical spine, and hypertension; and with the evaluation 
assigned for depression, and the Board is required to remand 
these issues for issuance of a statement of the case.  
Decisions on the service connection issues, and the effective 
date of any higher rating for depression, could have a 
bearing on the effective date of the TDIU.  Therefore, the 
Board is deferring consideration of the proper effective date 
for the grant of TDIU.

Accordingly, this claim is REMANDED for the following further 
development:  

1.  The AMC or RO should ensure that the 
notice requirements of the VCAA are met, 
and that, with regard to the issue of 
service connection for diabetes mellitus, 
the veteran is informed of the evidence 
needed to substantiate the claim, of what 
evidence he is responsible for obtaining, 
of what evidence VA will undertake to 
obtain, and that he should submit 
relevant evidence in his possession.

2.  The AMC or RO should request all 
records of the veteran's treatment for 
HIV-related illness from the Augusta, 
Georgia, VA Medical Center since May 
2003.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the extent of his HIV-related illness.  
The claims file and all evidence obtained 
pursuant to this remand must be made 
available to and reviewed by the 
examiner.  All pertinent studies should 
be conducted.  

Based on a review of the veteran's 
medical history and the physical 
examination, the examiner should indicate 
whether the veteran has developed any 
AIDS-related opportunistic infections or 
neoplasms, whether he suffers from 
refractory constitutional symptoms 
including diarrhea and pathologic weight 
loss, and whether he suffers from 
debility and progressive weight loss.  
All findings are to be reported legibly 
and in detail.  A complete rationale for 
any opinion expressed by the examiner 
must be provided.  

3.  The AMC or RO should issue a 
statement of the case with regard to the 
issues of entitlement to service 
connection for degenerative disc disease 
of the cervical spine and hypertension, 
and entitlement to an original evaluation 
in excess of 30 percent for depression.  
Only if the veteran submits adequate 
substantive appeals will these issues be 
further considered by the Board.

4.  The AMC or RO should readjudicate the 
claims on appeal, and if they remain 
denied, issue a substantive appeal.  
Thereafter, the claim should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



